United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 04-2492
                                  ___________

Rosalyn Moore,                         *
                                       *
            Appellant,                 * Appeal from the United States
                                       * District Court for the
      v.                               * Eastern District of Missouri.
                                       *
Pharmacia Corporation,                 * [UNPUBLISHED]
                                       *
            Appellee.                  *
                                  ___________

                            Submitted: July 6, 2005
                               Filed: July 15, 2005
                                ___________

Before BYE, RILEY, and COLLOTON, Circuit Judges.
                            ___________

PER CURIAM.

      Rosalyn Moore appeals the district court’s1 adverse grant of summary judgment
in her employment-discrimination action against the Pharmacia Corporation
(Pharmacia). We find no abuse of discretion in the district court’s application of
Eastern District of Missouri Rule 7-4.01 to hold that everything in Pharmacia’s
statement of undisputed material facts was deemed admitted, especially because the
court considered Moore’s affidavit to the extent it conflicted with Pharmacia’s
statement. See N.W. Bank & Trust Co. v. First Ill. Nat’l Bank, 354 F.3d 721, 725

      1
       The Honorable E. Richard Webber, United States District Judge for the
Eastern District of Missouri.
(8th Cir. 2003) (standard of review; district court exercised some lenity in applying
local rule on summary judgment, which existed to prevent court from having to
engage in proverbial search for needle in haystack). Having conducted de novo
review, see Jacob-Mua v. Veneman, 289 F.3d 517, 519 (8th Cir. 2002), we agree with
the district court that Moore created no trialworthy issues as to whether defendant’s
proffered reasons for terminating her were a pretext for age and race discrimination.2

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________




      2
        We decline to address Moore’s arguments about establishing a prima facie
case of wage discrimination, as she abandoned any such claim below. Further, Moore
does not challenge on appeal the district court’s determination that she abandoned her
retaliation and gender-discrimination claims. See Shade v. City of Farmington,
Minn., 309 F.3d 1054, 1058 n.6 (8th Cir. 2002) (waiver of claims on appeal).

                                         -2-